DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 October 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. US 2017/0220384 (Anderson) in view of Hwang et al. US 2016/0061667 (Hwang).
Regarding claim 1, Anderson teaches (Fig. 17) a processor comprising:
a first core and a second core (cores 320, 321, 322, 324);
a sensor configured to detect parameters of at least one of the first core or the second core (sensors 1704.  Also see para [0129]); and
a voltage generator configured to provide voltage for at least one of first core or second core in an idle state (see para [0129-0131] – sensors 1704 are configured to measure voltage which inherently requires a voltage to be generated by what is considered the voltage generator.  Also see para [0055, 0137] – cores operate in idle),
wherein the sensor is configured to measure a minimum operating voltage level of at least one of the first core or the second core at which the at least one of the first core or the second core operates normally in association with a reference performance (see para [0129, 0131] – sensor 1704 include voltage sensors.  Also see para [0055, 0137] – reliability engine 302 captures data when processor cores are in normal operation), and
wherein the processor is configured to calculate a predicted degree of degradation of each of first core and the second core based on the parameters and calibrate the predicted degree of degradation based on the measured minimum operating voltage level (see para [0129-0130] – condition parameter data, including sensed voltage, used to estimate condition of gaining.  Condition parameter is stored and  updated based on later sensing, which is considered the calibrating) .
Anderson does not explicitly teach the voltage generator configured to provide a first operating voltage decreasing in a step wise form.
Hwang teaches a voltage generator configured to provide a first operating voltage decreasing in a step wise form (see Fig. 2a – voltage 203 provided in step wise form).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage generator taught by Anderson to be configured to provide a voltage decreasing in step wise form as taught by Hwang in order to adjust the voltage for changes in temperature as taught by Hwang to maintain temperature in a specified range, as taught by Hwang.
Regarding claim 2, Anderson teaches the processor of claim 1, wherein the reference performance is related to an operating frequency of the at least one of the first core or the second core (see para [0055, 0137] – recited normal operation is considered to include normal frequency as that is a standard parameter of core operation).
Regarding claim 3, Anderson teaches the processor of claim 1, wherein the parameters include a temperature, an operating voltage and an operating frequency of the at least one of the first core or the second core (see para [0131-0133] – sensor 1704 include voltage, frequency, and temperature sensors).
Regarding claim 4, Anderson teaches the processor of claim 1, wherein the processor is configured to manage the calibrated degree of degradation substantially equally by assigning a task to each of the first core and the second core based on the calibrated degree of degradation (see para [0146] – scheduler 1700 configured to assign workloads and configure processor cores to balance aging).
Regarding claim 5, Anderson teaches the processor of claim 1, wherein
the calibrated degree of degradation includes a first calibrated degree of degradation of the first core and a second calibrated degree of degradation of the second core, and in response to the first calibrated degree of degradation is less than the second calibrated degree of degradation, the processor is configured to assign a task to the first core (see para [0147] – scheduler 1700 assigns priorities to cores in relation to their age.  High priority tasks are assigned to cores with lower estimated age).
Regarding claim 6, Anderson teaches the processor of claim 1, wherein
the calibrated degree of degradation includes a first calibrated degree of degradation of the first core and a second calibrated degree of degradation of the second core, and the processor is configured to manage the first calibrated degree of degradation and the second calibrated degree of degradation to be substantially equal (see para [0146] – scheduler 1700 assigns workloads to balance aging among the cores 320, 321, 322, 324, 326).
Regarding claim 7, Anderson teaches the processor of claim 1, wherein the sensor includes a temperature sensor (see para [0131-0133] – sensor 1704 include voltage, frequency, and temperature sensors).
Regarding claim 8, Anderson teaches the processor of claim 1, wherein the voltage generator is configured to provide a second operating voltage for the at least one of the first core or the second core that is not in the idle state (see para [0129-0131] – sensors 1704 are configured to measure voltage which inherently requires a voltage to be generated by what is considered the voltage generator.  Also see para [0055, 0137] – cores operate in idle and normal state).
Regarding claim 9, Anderson teaches the processor of claim 1, wherein
the processor is configured to measure the minimum operating voltage level of the at least one of the first core or the second core for each operating frequency of the plurality of operating frequencies (see para [0131 and 1032] – sensors 1704 include voltage and frequency sensors.  Such a voltage sensor is configured to measure voltage and thus configured to measure voltage at any frequency).  
Anderson does not explicitly teach at least one of the first core or the second core is configured to operate in one of a plurality of operating frequencies.
Hwang teaches at least one of the first core or the second core is configured to operate in one of a plurality of operating frequencies (see Fig. 2a – frequency is changed between plurality of levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor taught by Anderson to include cores configured to operate at a plurality of frequencies as taught by Hwang in order to control heat generation within a specific range as taught by Hwang.
Regarding claim 10, Anderson teaches a method of operating a processor including a first core, a second core, a sensor and a voltage generator (see Fig. 17 – cores 320, 321, 322, 324 and sensors 1704 which includes voltage sensor per para  [0129-0131].  Also note that sensors 1704 configured to measure voltage, which inherently requires a voltage to be generated), the method comprising:
detecting, by the sensor, parameters of at least one of the first core or the second core (see para [0129, 0131] – sensor 1704 for sensing parameters);
providing, by the voltage generator, a first operating voltage to at least one of the first core or the second core that is in an idle state (see para [0129-0131] – sensors 1704 are configured to measure voltage which inherently requires a voltage to be generated by what is considered the voltage generator.  Also see para [0055, 0137] – cores operate in idle);
measuring, by the processor, a minimum operating voltage level of at least one of the first core or the second core at which the at least one of the first core or the second core operates normally in association with a reference performance (see para [0129, 0131] – sensor 1704 include voltage sensors.  Also see para [0055, 0137] – reliability engine 302 captures data when processor cores are in normal operation);
calculating a predicted degree of degradation of each of first core and the second core based on the parameters (see para [0129-0130] – condition parameter data, including sensed voltage, used to estimate condition of gaining.  Condition parameter is stored and  updated based on later sensing); and
calibrating the predicted degree of degradation based on the measured minimum operating voltage level (see para [0129-0130] – condition parameter data, including sensed voltage, used to estimate condition of again.  Condition parameter is stored and updated based on later sensing).
Anderson does not explicitly teach the voltage generator configured to provide a first operating voltage decreasing in a step wise form.
Hwang teaches a voltage generator configured to provide a first operating voltage decreasing in a step wise form (see Fig. 2a – voltage 203 provided in step wise form).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the voltage generator taught by Anderson to be configured to provide a voltage decreasing in step wise form as taught by Hwang in order to adjust the voltage to maintain the temperature in a specified range as taught by Hwang.
Regarding claim 11, Anderson teaches the method of claim 10, wherein the reference performance is related to an operating frequency of the at least one of the first core or the second core (see para [0055, 0137] – recited normal operation is considered to include normal frequency).
Regarding claim 12, Anderson teaches the method of claim 10, wherein the parameters include a temperature, an operating voltage and an operating frequency of the at least one of the first core or the second core (see para [0131-0133] – sensor 1704 includes voltage, frequency, and temperature sensors).
Regarding claim 13, Anderson teaches the method of claim 10, further comprising:
managing, by the processor, the calibrated degree of degradation substantially equally by assigning a task to each of the first core and the second core based on the calibrated degree of degradation (see para [0146] – scheduler 1700 configured to assign workloads and configure processor cores to balance aging).
Regarding claim 14, Anderson teaches the method of claim 10, wherein
the calibrated degree of degradation includes a first calibrated degree of degradation of the first core and a second calibrated degree of degradation of the second core, and the method further comprises, in response to the first calibrated degree of degradation is less than the second calibrated degree of degradation, assigning, by the processor, a task to the first core (see para [0147] – scheduler 1700 assigns priorities to cores in relation to their age.  So high priority tasks are assigned to cores with lower estimated age).
Regarding claim 15, Anderson teaches the method of claim 10, wherein
the calibrated degree of degradation includes a first calibrated degree of degradation of the first core and a second calibrated degree of degradation of the second core, and the method further comprises managing, by the processor, the first calibrated degree of degradation and the second calibrated degree of degradation to be substantially equal (see para [0146] – scheduler 1700 assigns workloads to balance aging among the cores 320, 321, 322, 324, 326).
Regarding claim 16, Anderson teaches the method of claim 10, wherein the sensor includes a temperature sensor (see para [0131-0133] – sensor 1704 include voltage, frequency, and temperature sensors).
Regarding claim 17, Anderson teaches the method of claim 10, further comprising:
providing, by the voltage generator, a second operating voltage for the at least one of the first core or the second core that is not in the idle state (see para [0129-0131] – sensors 1704 are configured to measure voltage which inherently requires a voltage to be generated by what is considered the voltage generator.  Also see para [0055, 0137] – cores operate in idle and normal state).
Regarding claim 18, Anderson teaches the method of claim 10, wherein
the measuring, by the processor, a minimum operating voltage level of at least one of the first core or the second core at which the at least one of the first core or the second core operate normally associated with a reference performance comprises measuring, by the processor, the minimum operating voltage level of the at least one of the first core or the second core for each operating frequency of the plurality of operating frequencies (see para [0131 and 1032] – sensors 1704 include voltage and frequency sensors.  Such a voltage sensor is configured to measure voltage and thus configured to measure voltage at any frequency).  
Anderson does not explicitly teach the at least one of the first core or the second core operates in one of a plurality of operating frequencies.
Hwang teaches at least one of the first core or the second core is configured to operate in one of a plurality of operating frequencies (see Fig. 2a – frequency is changed between plurality of levels).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor taught by Anderson to include cores configured to operate at a plurality of frequencies as taught by Hwang in order to minimize heat generation as taught by Hwang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E RODAK whose telephone number is (571)270-5628. The examiner can normally be reached Monday-Friday 7:30AM - 3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEE E RODAK/Primary Examiner, Art Unit 2868